DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11003381. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11003381 contains every element of claims 1-20 of the instant application and as such anticipates claim 1-20 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13 and 14 are  rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Hussain et. al. U.S Patent Pub. No. 2015/0319243 (hereinafter Hussain).
Regarding Claim 13, Hussain teaches a method of assigning data to a non-volatile memory express namespace profile, the method comprising: determining, by a host software, that none of one or more non-volatile memory express namespace profiles is a suitable non-volatile memory express namespace profile for data to be stored (Fig.1-3; Para7-8 "NVMe typically operates on a nonvolatile memory controller of the host, which manages the data stored on the non-volatile memory (e.g., SSD, SRAM, flash, HDD, etc.) Para34-35 "if connectivity with one of remote storage devices122 is lost and becomes unreachable for some reason, the NVMe storage proxy engine104 is configured to notify the VMs110 accessing logical volumes in the namespaces mapped to the remote storage device and update the logical volumes in the namespaces to remove the volumes mapped to the unreachable remote storage device"); and determining which resources of one or more storage devices to assign to a new non-volatile memory express namespace profile (Fig.4;5; Para33-34 "when a VM 110 switches to use a different logical volume or namespace, the NVMe storage proxy engine 104 is configured to save the context information of the logical volume and the namespace previously used by the VM 110 (should there be a need by the VM 110 to access them in near future) and make the new logical volume/ namespace available to the VM 110.).
Regarding claim 14, Hussain teaches all the limitations of the base claims as outlined above.
Further, Hussain teaches wherein the one or more storage devices comprise more than one type of non-volatile memory data blocks(Fig.1-3; Para7-8 "NVMe typically operates on a nonvolatile memory controller of the host, which manages the data stored on the non-volatile memory (e.g., SSD, SRAM, flash, HDD, etc.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Castelli et. al. U.S. Patent No. 7,930,476 (hereinafter Castelli) in view of Zhuang et. al. US Patent Pub. No. 2017/0206015 (hereinafter Zhuang).
Regarding Claim 1, Castelli teaches a storage device comprising: a first non-volatile storage media having first performance capabilities (Fig.3, 4, 5, 6 C2L1-41 "The policy may include a first set of one or more application provision requirements associated with a first proficiency level and a second set of one or more application provision requirements associated a second proficiency level." "wherein said translating the one or more generic storage resource requirements to one or more physical data storage requirements may use a first set of data storage system best practices when said provisioning request is to provision storage for said first application or said second application" C3L15-45 "storage requirements" corresponds to performance capabilities); and 
	a device controller configured to generate instructions for a host software to enable the host software to map application performance requirements to the storage device by sending, from the storage device to the host software, a report comprising the first performance capability or a change to the first performance capability. (Fig2-7 C3L1-35 "one or more candidate solutions can be implemented using said currently available storage; and selecting one of said one or more candidate solutions for implementation to allocate storage for said provisioning request" "the computer readable medium comprising executable code for: receiving one or more application provision requirements associated with a provisioning request to provision storage for use by the application" corresponds to sending report/knowledge of storage requirements to host, C5L35-55 "The appliance may include software used in connection with storing the data of the hosts on the appliance and also software used in connection with configuring and provisioning the data storage for use by the hosts" host requires knowledge of storage capabilities in order to provision per policy; C7L30-50, C16L1-40 "element 210 may represent the different storage pools configured from the physical devices as illustrate in FIG. 3 in accordance with data storage system best practices for a currently defined policy" C20L36-65 “analyzes the current data storage system configuration of available storage in accordance with each possible solution of the candidate list ”monitoring/analyzing current data storage configuration inherently discloses recognizing changes in performance requirements in order to automatically provision storage devices to applicable policies; C10L15-45  “The particular properties and associated values used to define a FAST storage pool as well as other storage pools may vary with the underlying data storage system and associated data storage system best practices” C14L35-67 “the currently available resources of the data storage system may be examined to see if the provisioning request may be implemented in accordance with each candidate solution”;C23L34-67).
	But Castelli fails to clearly specify device controller located at a device level of the storage device.
	However, Zhuang teaches device controller located at a device level of the storage device (Fig.1,2; Para17-20 “performance or distribution of applications 110 on monitored
systems 102-108 may be affected by the characteristics of the hardware components in monitored systems 102-108” Para 22-23 “Some or all of the performance data and/or aggregated data may also be transmitted directly to analysis apparatus 204 and/or another component of the system for real-time or near-real-time analysis by the component” Para33-35).
Castelli and Zhuang are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Castelli, and incorporating the device controller, as taught by Zhuang.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Zhuang (Para20 “monitoring system 112 may enable performance-based migration of applications 110 among the data storage devices, which in turn may facilitate the efficient utilization of the data storage devices by the applications.”).
Regarding claim 2, the combination of Castelli and Zhuang teaches all the limitations of the base claims as outlined above.
Further, Castelli teaches wherein the device controller is configured to detect the change to the first performance capability, and wherein the device level of the storage device corresponds to hardware of the storage device (Fig2-7, C5L35-55 "The appliance may include software used in connection with storing the data of the hosts on the appliance and also software used in connection with configuring and provisioning the data storage for use by the hosts" host requires knowledge of storage capabilities in order to provision per policy; C7L30-50, C16L1-40 "element 210 may represent the different storage pools configured from the physical devices as illustrate in FIG. 3 in accordance with data storage system best practices for a currently defined policy" C20L36-65 “analyzes the current data storage system configuration of available storage in accordance with each possible solution of the candidate list ”monitoring/analyzing current data storage configuration inherently discloses recognizing changes in performance requirements in order to automatically provision storage devices to applicable policies; C10L15-45).
Regarding claim 3, the combination of Castelli and Zhuang teaches all the features with respect to claim 1 as outlined above. 
Further, the combination teaches wherein the storage device is a non-volatile memory express solid state drive (Zhuang Fig.2, Para19-20) further comprising a second non-volatile storage medium having a second performance capability that is different from the first performance capability, and wherein the device controller comprises embedded logic and is configured to send the report via an asynchronous event, the report further comprising at least one of the second performance capability or a change to the second performance capability (Castelli: Fig.3, 4, 5, 7, 9 C26 L19-40 "Such detection may be performed in an automated fashion by the data storage system. The policy may also specify default values for use in connection with added devices which differ from those values and settings that may be specified for use in connection with initially configuring the devices of the data storage system").  
Regarding claim 4, the combination of Castelli and Zhuang teaches all the features with respect to claim 1 as outlined above. 
Further, Castelli teaches wherein the device controller is configured to send the report comprising the first performance capability and/or the second performance capability by:   determining a device parameter to calibrate device performance; and determining the first performance capability and/or the second performance capability (Fig2-6 C3L1-35 "one or more candidate solutions can be implemented using said currently available storage; and selecting one of said one or more candidate solutions for implementation to allocate storage for said provisioning requests" C6L28-45 "Data storage devices may also be configured using other logical device layers on top of the LV or LUN which are then exposed to the host or other component using the configured data storage" Fig.5 “Fast Storage pool A” “Cheap Storage pool B” corresponds to firs/second storage, Fig.7, 9, C10L20-55 "storage element property based on one or more data storage specific properties and values that vary with the underlying data storage system" "CHEAP may refer to a second type of data storage which may be characterized as inexpensive and not as fast in connection with servicing I/0 requests relative to the storage pools of type FAST." corresponds to gathering different device parameters and calculating performance capabilities of the storage system to match best practice policy;)
Regarding claim 5, the combination of Castelli and Zhuang teaches all the features with respect to claim 1 as outlined above. 
Further, Castelli teaches wherein the device controller sends the report comprising the first performance capability and/or the second performance capability based on a calibration request received from the host software (Fig.1, 2,3,4 C2L1-40 "receiving one or more application provision requirements associated with a provisioning request to provision storage for use by the application" C16L1-40 "element 210 may represent the different storage pools configured from the physical devices as illustrate in FIG. 3 in accordance with data storage system best practices for a currently defined policy").  
Regarding claim 6, the combination of Castelli and Zhuang teaches all the features with respect to claim 1 as outlined above. 
Further, Castelli teaches wherein the device controller is configured to: monitor the first non-volatile storage medium for the change to the first performance capability; monitor the second non-volatile storage medium for the change to the second performance capability; and detect the change to the first performance capability or the change to the second performance capability by: determining a device parameter to calibrate device performance; and determining the first performance capability and the second performance capability (Fig.2-6 C2L45-65 "analyzing currently available storage in said data storage system in accordance with said one or more candidate solutions" analyzing corresponds to monitoring storage media); monitor the second non-volatile storage media for the changes to the second  performance capabilities; and detect the changes to the first performance capabilities or the changes to the second performance capabilities and when the changes to the first performance capabilities or the changes to the second performance capabilities are detected: gather device parameters to calibrate device performance;  calculate the first performance capabilities and the second performance capabilities; and notify the host software of the changes to the first performance capabilities or the changes to the second performance capabilities (Fig2-6 C3L1-35 "one or more candidate solutions can be implemented using said currently available storage; and selecting one of said one or more candidate solutions for implementation to allocate storage for said provisioning requests" C6L28-45 "Data storage devices may also be configured using other logical device layers on top of the LV or LUN which are then exposed to the host or other component using the configured data storage" Fig.6,7, 9, C10L20-55 "storage element property based on one or more data storage specific properties and values that vary with the underlying data storage system" "CHEAP may refer to a second type of data storage which may be characterized as inexpensive and not as fast in connection with servicing I/0 requests relative to the storage pools of type FAST." corresponds to gathering different device parameters and calculating performance capabilities of the storage system).
Regarding claims 7-12, the combination of Castelli and Zhuang teaches these claims according to the reasoning set forth in claim 1-6.

Allowable Subject Matter
Claims 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including at least  the limitations of : “wherein the data to be stored has data volume performance requirements, and the method further comprises: receiving, at the host software, the data volume performance requirements; translating, by the host software, the data volume performance requirements into device performance attributes by calculating, by the host software, a first device performance attribute of a first non-volatile storage media, and by calculating, by the host  software, a second device performance attribute of a second non-volatile storage media that is different from the first device performance attribute; comparing, by the host software, the first or second device performance attributes with performance attributes of the one or more non-volatile memory express namespace profiles to determine which, if any, of the one or more non-volatile memory express namespace profiles is the suitable non-volatile memory express namespace profile; and determining that at least one of the one or more non-volatile memory express namespace profiles is the suitable non-volatile memory express namespace profile and assigning, by the host software, the data to be stored in the suitable non-volatile memory express namespace profile.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIMA MATIN/Primary Examiner of Art Unit 2135